Citation Nr: 0616402	
Decision Date: 06/06/06    Archive Date: 06/13/06

DOCKET NO.  03-20 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for diabetes mellitus, to 
include as due to exposure to Agent Orange.  


REPRESENTATION

Appellant represented by:	J. Michael Peticolas, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran served on active duty from March 1963 to January 
1967.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  In March 2005, the veteran testified from the 
RO at a video conference hearing before the undersigned 
sitting in Washington, DC.  


FINDINGS OF FACT

1.  The veteran served in Vietnam during the Vietnam era, so 
exposure to Agent Orange is presumed.  

2.  There is competent medical evidence that the veteran has 
diabetes mellitus.  


CONCLUSION OF LAW

The veteran's diabetes mellitus is presumed to have been 
incurred during active service.  38 U.S.C.A. §§ 1110, 1116, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 
(2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 
2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2005).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  In addition, they define the obligation of VA 
with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Recently, in Dingess v. Nicholson, the U. S. Court of Appeals 
for Veterans Claims (Court) issued a decision which held that 
the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include:  1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

Here, the Board is granting the veteran's service connection 
claim for the reasons discussed below.  The RO will be 
responsible for addressing any notice defect with respect to 
the rating and effective date elements when effectuating the 
award.  So despite the inadequate notice provided him 
concerning the elements to establish a disability rating and 
effective date for the disability on appeal, this is 
nonprejudicial - and therefore at most harmless error - 
inasmuch as he is receiving the requested benefit 
irrespective of this.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, i.e., 
the RO, the Board must consider whether the veteran has been 
prejudiced thereby).  

A veteran is entitled to service connection for disability 
resulting from a disease or injury incurred in or aggravated 
in the line of duty while in the active military, naval, or 
air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
Service connection also is permissible for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Diabetes 
mellitus will be presumed to have been incurred in service if 
manifested to a compensable degree within one year after 
service.  This presumption is rebuttable by probative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309(a).

When a veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which he served, his military records, and 
all pertinent medical and lay evidence.  See 38 U.S.C.A. 
§ 1154(a) (West 2002); 38 C.F.R. § 3.303(a).  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975 shall be 
presumed to have been exposed to an herbicide agent, unless 
there is affirmative evidence to the contrary.  38 U.S.C.A. 
§ 1116(a)(3); 38 C.F.R. § 3.307(a)(6)(iii).  For such a 
veteran, a disease listed at 38 C.F.R. § 3.309(e) shall be 
presumptively service connected even though there is no 
record of such disease during service.  See 38 U.S.C.A. 
§ 1116.  Those diseases include Type 2 diabetes mellitus, 
which was added to the list of diseases for which presumptive 
service connection can be established, effective July 9, 
2001.  See 66 Fed. Reg. 23166, 23169 (May 8, 2001).  

The veteran's DD Form 214 (Armed Forces of the United States 
Report of Transfer or Discharge) indicates he had 11 months 
and 6 days of foreign service and that he received the 
Vietnam Service Medal.  His Military Occupational Specialty 
(MOS) was jet aircraft mechanic.  His Airman Military Record 
indicates his foreign service was in Japan from February 1966 
to July 1966 and in and Thailand from July 1966 to 
January1967.  

VA medical records indicate that following a VA Agent Orange 
examination in February 2002, the veteran was diagnosed as 
having diabetes mellitus.  

In August 2002, in response to a request from the RO, the 
National Personnel Records Center stated that the veteran had 
received the Vietnam Service Medal, but they were unable to 
determine whether the veteran had in-country service in the 
Republic of Vietnam.  In a statement received in January 
2003, the veteran reported that while he was stationed in 
Thailand he was sent on temporary duty (TDY) to Da Nang air 
base in Vietnam to repair, refuel, and return aircraft that 
had been forced to land in Da Nang after missions over North 
Vietnam.  He asserted that there must be records of this in 
his service records.  

During his March 2005 video conference hearing, the veteran 
reiterated these allegations concerning his TDY to Vietnam.  
He testified that he was stationed at Takhli, Thailand, but 
that in late July 1966 he was dispatched to Da Nang Air Force 
Base in Vietnam, and he remembered this because it was the 
same day that the Red Cross contacted his base commander 
informing him he had a new daughter, and his daughter was 
born in late July 1966.  He said that while he was on 
temporary duty at Da Nang air base, his duties were to repair 
disabled or damaged aircraft that had returned from North 
Vietnam by way of Da Nang Air Base.  He said that they slept 
in tents and there were wooden walkways between the tents and 
shower facilities.  He testified that he was at Da Nang Air 
Force base for approximately seven days, and the outfit that 
he was with at the time was the 335th Tactical Fighter 
Squadron, which was later changed to the 333rd Tactical 
Fighter Squadron.  

At the hearing, the veteran presented originals of snapshots, 
copies of which his attorney had sent to the Board in 
February 2005.  At the hearing, the veteran testified that he 
was in each of the photographs, including one in which he was 
in uniform standing in front of a building bearing a sign 
reading "Da Nang AB RVN Base Operations."  Another of the 
photos shows the veteran and three other men also in uniforms 
standing in front of the same building.   

Resolving all reasonable doubt in his favor, the Board finds 
there is sufficient evidence supporting the veteran's 
contention that his diabetes mellitus is causally related to 
the Agent Orange exposure he presumably experienced during 
service, specifically in Vietnam.  Although his personnel 
records concerning his claimed TDY assignment are not on 
file, thus precluding their independent confirmation, he 
nonetheless had credible testimony - under oath - during his 
March 2005 video conference hearing as to the exact nature, 
location and time of his TDY to Vietnam.  This testimony was 
bolstered by the photographs he presented as well as his 
receipt of the Vietnam Service Medal, which, though not 
conclusive proof, is consistent with service in Vietnam.  
With service in Vietnam, the veteran is entitled to the 
presumption of Agent Orange exposure while there.  This, 
combined with the diagnosis of diabetes mellitus, means he is 
entitled to the presumption of service connection for this 
condition.  


ORDER

Service connection for diabetes mellitus is granted.  



____________________________________________
CLIFFORD R. OLSON
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


